                 Case 19-11534-CSS               Doc 353       Filed 09/13/19         Page 1 of 2



                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE

                                                                  )
In re:                                                            ) Chapter 11
                                                                  )
CHARMING CHARLIE HOLDINGS INC., et al., 1                         ) Case No. 19-11534 (CSS)
                                                                  )
                                     Debtors.                     ) (Jointly Administered)
                                                                  )

         AMENDED NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
          ON SEPTEMBER 16, 2019 AT 11:00 A.M. (PREVAILING EASTERN TIME) 2

UNCONTESTED MATTERS GOING FORWARD

1.        Debtors’ Motion for Entry of an Order, Pursuant to Sections 105 and 363 of the
          Bankruptcy Code, (I) Authorizing the Sale of Certain Intellectual Property Free and Clear
          of Liens, Claims, Encumbrances, and Other Interests and (II) Granting Related Relief
          [Docket No. 245; Filed 8/13/2019]

                   Related Documents:

                           A.       Notice of (A) Continued Auction Date and (B) Continued Hearing
                                    Date in Connection with the Debtors’ Motion for Entry of an
                                    Order, Pursuant to Sections 105 and 363 of the Bankruptcy Code,
                                    (I) Authorizing the Sale of Certain Intellectual Property Free and
                                    Clear of Liens, Claims, Encumbrances, and Other Interests and
                                    (II) Granting Related Relief [Docket No. 333; Filed 9/6/2019]

                           B.       Notice of Successful Bidder and Purchase Agreement [Docket No.
                                    346; Filed 9/11/2019]

                           C.       Declaration of David Peress in Support of Debtors’ Motion for
                                    Entry of an Order, Pursuant to Sections 105 and 363 of the
                                    Bankruptcy Code, (I) Authorizing the Sale of Certain
                                    Intellectual Property Free and Clear of Liens, Claims,


1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: Charming Charlie Canada LLC (0693); Charming Charlie Holdings Inc. (6139); Charming
     Charlie International LLC (5887); Charming Charlie LLC (0263); Charming Charlie Manhattan LLC (7408);
     Charming Charlie USA, Inc. (3973); and Poseidon Partners CMS, Inc. (3302). The location of the Debtors’
     headquarters is: 6001 Savoy Drive, Ste. 600 Houston, Texas 77036.
2
     Any party who wishes to attend telephonically is required to make arrangements through CourtCall by
     telephone (866-582-6878) or by facsimile (866-533-2946).



PHIL1 8215754v.1
               Case 19-11534-CSS           Doc 353      Filed 09/13/19   Page 2 of 2



                                  Encumbrances, and Other Interests and (II) Granting Related
                                  Relief [Docket No. 351; Filed 9/13/2019]

                   Response Deadline:    August 27, 2019, at 4:00 p.m.

                   Responses Received:

                             A.   Informal comments from the Office of the United States Trustee

                   Status:        This matter is going forward.


Dated: September 13, 2019                     /s/ Michael W. Yurkewicz
Wilmington, Delaware                          Domenic E. Pacitti (DE Bar No. 3989)
                                              Michael W. Yurkewicz (DE Bar 4165)
                                              Sally E. Veghte (DE Bar 4762)
                                              KLEHR HARRISON HARVEY BRANZBURG LLP
                                              919 N. Market Street, Suite 1000
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 426-1189
                                              - and -
                                              Matthew M. Murphy (admitted pro hac vice)
                                              Nathan S. Gimpel (admitted pro hac vice)
                                              Matthew Smart (admitted pro hac vice)
                                              PAUL HASTINGS LLP
                                              71 South Wacker Drive, Suite 4500
                                              Chicago, Illinois 60606
                                              Telephone: (312) 499-6000

                                              Todd M. Schwartz (admitted pro hac vice)
                                              PAUL HASTINGS LLP
                                              1117 South California Avenue
                                              Palo Alto, California 94304
                                              Telephone: (650) 320-1800

                                              Co-Counsel to the Debtors and Debtors in Possession




PHIL1 8215754v.1
